 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS MANUEL GACRES,                               No. 2:17-cv-00319 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. PICKETT, et al.,
15                       Defendants.
16

17          Plaintiff has filed a request to stay the deadline for responding to defendants’ motion for

18   judgement on the pleadings (ECF No. 85), which the court will construe as a request for an

19   extension of time. Plaintiff asserts that he has been separated from his legal paperwork and has

20   been unable to access the law library. Id. The court notes that the documents plaintiff has

21   attached indicate that he has been added to the waitlist to receive access to the law library, though

22   only as a general user, and that he has requested access to his paperwork, but is still awaiting a

23   response. Id. at 4-5. Good cause appearing, the court will grant the request for additional time.

24   Should plaintiff continue to experience delays in accessing the law library and his legal

25   paperwork, he may seek a further extension of time.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion for an extension of time (ECF No. 85) is granted.

28   ////
 1          2. Plaintiff shall have 30 days from the date of this order in which to file an opposition to
 2   defendants’ motion for judgement on the pleadings.
 3   DATED: July 15, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
